DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 17 October 2019, claims 1-20 are presently pending in the application, of which, claims 1, 9 and 17 are presented in independent form. The Examiner acknowledges that no claims were amended, cancelled, or newly.

Priority
The Examiner acknowledges the instant application claims the benefit and priority to U.S. Provisional 62/748,368, filed on 19 October 2018, and has been accorded the earliest effective file date.

Drawings
The drawings, filed 17 October 2019, have been reviewed and are accepted by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 1-20, under Step 2A claims 1-20 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more.
Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites: 
receiving, by a first processing node within a data pipeline, a first data set from a source system; 
determining, by the first processing node, a source database schema associated with the received first data set; 
retrieving, by the first processing node, one or more pipeline flow rules associated with the data pipeline; 
determining, by the first processing node, one or more data transformation rules, wherein the data transformation rules are determined using the retrieved pipeline flow rules based on the source database schema; 
transforming, by the first processing node, the received first data set into a second data set, using the data transformation rules; and 
transmitting, by the first processing node, the transformed second data set to one or more target systems.
These limitations recite certain methods of mental processes, such as using the human mind to observe or evaluate data (see: 2019 PEG, p. 52). This is because the limitations above recite a series of steps by which rules are applied to data to evaluate the particular data. This represents an evaluation within the human mind and falls under certain methods of mental processes. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within 
Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements, including hardware processing circuitry.
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks).
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 1, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(lI)), including at least:
•    receiving or transmitting data over a network, and/or
•    storing and retrieving information in memory

Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting.
Dependent claims 2-8 also do not integrate the abstract idea into a practical application. Notably, claims 2-8 recite more complexities descriptive of the abstract idea itself. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. Further, claims 2-8 rely upon at least similar additional elements (e.g. third service system) that are specified at a high level of generality. Considered both individually and as a whole, claims 2-8 do not integrate the recited exception into a practical application for at least similar reasons as discussed above.
Considered individually or as a whole, claims 2-8 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see discussion above).
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually.


Claims 9-16 appear to include similar subject matter as in claims 1-8 as discussed above. More specifically, independent claim 9 additionally recites at one or more processors; one or more memories and one or more data-storage devices are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. All the comments made with respect to the rejection of claims 1-8 equally apply and therefore stand rejected.

Claims 17-20 appear to include similar subject matter as in claims 1-8 as discussed above. More specifically, independent claim 17 additionally recites a physical data-storage device, one or more processors of a computer system, one or more memories, and one or more data-storage devices are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. All the comments made with respect to the rejection of claims 1-8 equally apply and therefore stand rejected.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Morsi, Magdi, et al (U.S. 2013/0227573 and known hereinafter as Morsi).

As per claim 1, Morsi teaches a method of transforming data within a data pipeline comprising one or more data processing nodes, the method comprising: 
receiving, by a first processing node within a data pipeline, a first data set from a source system (e.g. Morsi, see paragraphs [0028-0029], which discloses receiving source data within the data pipeline system and processing the source data.); 
determining, by the first processing node, a source database schema associated with the received first data set (e.g. Morsi, see paragraphs [0035-0040], which discloses within the data pipeline configuration manifest, the model may be arranged via an entity-; 
retrieving, by the first processing node, one or more pipeline flow rules associated with the data pipeline (e.g. Morsi, see paragraphs [0040-0042], which discloses each module within the data pipeline configuration includes a manifest compiler that executes rules and actions for processing the data within the data pipeline.); 
determining, by the first processing node, one or more data transformation rules, wherein the data transformation rules are determined using the retrieved pipeline flow rules based on the source database schema (e.g. Morsi, see paragraphs [0029-0032], which discloses one of the data transformation logic modules may accordingly couple any pair of source data stores, the destination data stores (e.g. target), and an intermediary stage data stores, where one or more data extraction, transformation, and load workflows occurs); 
transforming, by the first processing node, the received first data set into a second data set, using the data transformation rules (e.g. Morsi, see paragraphs [0029-0032], which discloses one of the data transformation logic modules may accordingly couple any pair of source data stores, the destination data stores (e.g. target), and an intermediary stage data stores, where one or more data extraction, transformation, and load workflows occurs and thereby transforming the source data into the destination data (e.g. second data set).); and 
transmitting, by the first processing node, the transformed second data set to one or more target systems (e.g. Morsi, see paragraphs [0043-0046], which discloses the destination data receives the data transformation result within the data pipeline configuration manifest and transmits the data to the destination data store and/or intermediate stage data store for further processing.). 

As per claim 9, Morsi teaches a computer system, comprising: 
a processing unit comprising one or more processors (e.g. Morsi, see Figure 5); and 
a non-transitory computer-readable medium containing instructions that, when executed by the one or more processors (e.g. Morsi, see Figure 5), cause the one or more processors to perform operations including: 
receiving, by a first processing node within a data pipeline, a first data set from a source system (e.g. Morsi, see paragraphs [0028-0029], which discloses receiving source data within the data pipeline system and processing the source data.); 
determining, by the first processing node, a source database schema associated with the received first data set (e.g. Morsi, see paragraphs [0035-0040], which discloses within the data pipeline configuration manifest, the model may be arranged via an entity-relationship schema in which the entity objects of the models are associated with one another via relational metadata.); 
retrieving, by the first processing node, one or more pipeline flow rules associated with the data pipeline (e.g. Morsi, see paragraphs [0040-0042], which discloses each module within the data pipeline configuration includes a manifest compiler that executes rules and actions for processing the data within the data pipeline.); 
determining, by the first processing node, one or more data transformation rules, wherein the data transformation rules are determined using the retrieved pipeline flow rules based on the source database schema (e.g. Morsi, see paragraphs [0029-0032], which discloses one of the data transformation logic modules may accordingly couple any pair of source data stores, the destination data stores (e.g. target), and an intermediary stage data stores, where one or more data extraction, transformation, and load workflows occurs); 
transforming, by the first processing node, the received first data set into a second data set, using the data transformation rules (e.g. Morsi, see paragraphs [0029-0032], which discloses one of the data transformation logic modules may accordingly couple any pair of source data stores, the destination data stores (e.g. target), and an intermediary stage data stores, where one or more data extraction, transformation, and load workflows occurs and thereby transforming the source data into the destination data (e.g. second data set).); and 
transmitting, by the first processing node, the transformed second data set to one or more target systems (e.g. Morsi, see paragraphs [0043-0046], which discloses the destination data receives the data transformation result within the data pipeline configuration manifest and transmits the data to the destination data store and/or intermediate stage data store for further processing.). 

As per claim 17, Morsi teaches a non-transitory computer-readable storage medium storing computer-executable instructions that, when executed by one or more processors of a computing device, cause the one or more processors to: 
receiving, by a first processing node within a data pipeline, a first data set from a source system (e.g. Morsi, see paragraphs [0028-0029], which discloses receiving source data within the data pipeline system and processing the source data.); 
determining, by the first processing node, a source database schema associated with the received first data set (e.g. Morsi, see paragraphs [0035-0040], which discloses within the data pipeline configuration manifest, the model may be arranged via an entity-relationship schema in which the entity objects of the models are associated with one another via relational metadata.); 
retrieving, by the first processing node, one or more pipeline flow rules associated with the data pipeline (e.g. Morsi, see paragraphs [0040-0042], which discloses ; 
determining, by the first processing node, one or more data transformation rules, wherein the data transformation rules are determined using the retrieved pipeline flow rules based on the source database schema (e.g. Morsi, see paragraphs [0029-0032], which discloses one of the data transformation logic modules may accordingly couple any pair of source data stores, the destination data stores (e.g. target), and an intermediary stage data stores, where one or more data extraction, transformation, and load workflows occurs); 
transforming, by the first processing node, the received first data set into a second data set, using the data transformation rules (e.g. Morsi, see paragraphs [0029-0032], which discloses one of the data transformation logic modules may accordingly couple any pair of source data stores, the destination data stores (e.g. target), and an intermediary stage data stores, where one or more data extraction, transformation, and load workflows occurs and thereby transforming the source data into the destination data (e.g. second data set).); and 
transmitting, by the first processing node, the transformed second data set to one or more target systems (e.g. Morsi, see paragraphs [0043-0046], which discloses the destination data receives the data transformation result within the data pipeline configuration manifest and transmits the data to the destination data store and/or intermediate stage data store for further processing.). 

As per claims 2 and 10, Morsi teaches the method of claim 1 and the system of claim 9, respectively, wherein the one or more data transformation rules are generated by the first processing node after the first processing node receives the first data set from the source system (e.g. Morsi, see paragraphs [0035-0040], which discloses within the data . 

As per claims 3, 11, and 18, Morsi teaches the method of claim 1, the system of claim 9, and the non-transitory computer readable medium of claim 17, respectively, wherein the first processing node is one of a plurality of processing nodes within the data pipeline (e.g. Morsi, see paragraphs [0035-0040], which discloses within the data pipeline configuration manifest, the model may be arranged via an entity-relationship schema in which the entity objects of the models are associated with one another via relational metadata.), and wherein each of the plurality of processing nodes within the data pipeline stores and uses a different set of pipeline flow rules to transform data transmitted between the source system and the one or more target systems (e.g. Morsi, see paragraphs [0040-0042], which discloses each module within the data pipeline configuration includes a manifest compiler that executes rules and actions for processing the data within the data pipeline.). 

As per claims 4, 12 and 19, Morsi teaches the method of claim 1, the system of claim 9, and the non-transitory computer readable medium of claim 17, respectively, further comprising: 
receiving, by the first processing node, one or more updates to the one or more pipeline flow rules (e.g. Morsi, see paragraphs [0028-0029], which discloses receiving source data within the data pipeline system and processing the source data.); and 
in response to the receiving the updates to the one or more pipeline flow rules:
(a) requesting and receiving, from the source system, an updated first data set corresponding to the first data set; 

(c) transforming the updated first data set into an updated second data set, using the updated data transformation rules; and 
(d) transmitting the updated second data set to the one or more target systems (e.g. Morsi, see paragraphs [0028-0029], which discloses receiving source data within the data pipeline system and processing the source data. The Examiner notes that step a is fulfilled by the requirement of at least one transformation rule being followed.). 

As per claims 5, 13, and 20, Morsi teaches the method of claim 1, the system of claim 9, and the non-transitory computer readable medium of claim 17, respectively, further comprising: 
receiving, by the first processing node, a third data set from the source system, wherein the third data set is received from the source system after the first data set (e.g. Morsi, see paragraphs [0028-0029], which discloses receiving source data within the data pipeline system and processing the source data.);
determining, by the first processing node, that the source database schema of the source system has been changed to an updated source database schema, at a time between when the first data set was transmitted by the source system and when the third data set was transmitted by the source system (e.g. Morsi, see paragraphs [0035-0040], which discloses within the data pipeline configuration manifest, the model may be arranged via an entity-relationship schema in which the entity objects of the models are associated with one another via relational metadata.); and 
(e.g. Morsi, see paragraphs [0029-0032], which discloses one of the data transformation logic modules may accordingly couple any pair of source data stores, the destination data stores (e.g. target), and an intermediary stage data stores, where one or more data extraction, transformation, and load workflows occurs and thereby transforming the source data into the destination data (e.g. second data set).), wherein the updated data transformation rules are determined using the retrieved pipeline flow rules and are based on the updated source database schema (e.g. Morsi, see paragraphs [0043-0046], which discloses the destination data receives the data transformation result within the data pipeline configuration manifest and transmits the data to the destination data store and/or intermediate stage data store for further processing.). 

As per claims 6 and 14, Morsi teaches the method of claim 5 and the system of claim 13, respectively, wherein determining that the source database schema of the source system has been changed to the updated source database schema comprises at least one of: 
determining that, for a source database within the source system from which the first data set and third data set were generated, one or more tables, views, procedures, queues, or triggers within the source database were created, deleted, or modified;
determining that a data type or size of a data field within the source database has been changed; or 
determining that a relationship between multiple data fields in the source database has been changed (e.g. Morsi, see paragraphs [0029-0032], which discloses one of the . 

As per claims 7 and 15, Morsi teaches the method of claim 1 and the system of claim 13, respectively, wherein determining that the database schema of the source system has been changed to the updated source database schema comprises:
analyzing, by the first processing node, one or more characteristics of the first data set received from the source system (e.g. Morsi, see paragraphs [0031-0035], which discloses analyzing the one or more data extraction, transformation, and load workflows, to transform the source data to an intermediate stage or destination data.); 
analyzing, by the first processing node, one or more corresponding characteristics of the third data set received from the source system (e.g. Morsi, see paragraphs [0031-0035], which discloses analyzing the one or more data extraction, transformation, and load workflows, to transform the source data to an intermediate stage or destination data.); and 
comparing, by the first processing node, the characteristics of the first data set and the corresponding characteristics of the third data set (e.g. Morsi, see paragraphs [0031-0035], which discloses analyzing the one or more data extraction, transformation, and load workflows, to transform the source data to an intermediate stage or destination data.). 

As per claims 8 and 16, Morsi teaches the method of claim 5 and the system of claim 13, respectively, further comprising: 
(e.g. Morsi, see paragraph [0019], which discloses multiple metadata layer may be used during deployment indicating that each metadata layer contains a set of database objects that were modified within the data pipeline confirmation manifest.); 
determining a second set of database objects within the source system that were indirectly affected by the change to the updated source database schema (e.g. Morsi, see paragraph [0019], which discloses multiple metadata layer may be used during deployment indicating that each metadata layer contains a set of database objects that were modified within the data pipeline confirmation manifest.); and
determining and executing a subset of the pipeline flow rules that are based on the first set of database objects and the second set of database objects (e.g. Morsi, see paragraphs [0029-0032], which discloses one of the data transformation logic modules may accordingly couple any pair of source data stores, the destination data stores (e.g. target), and an intermediary stage data stores, where one or more data extraction, transformation, and load workflows occurs and thereby transforming the source data into the destination data (e.g. second data set).).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        November 5, 2021